office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-101348-12 uilc 5000b date date to holly l mccann chief excise_tax program from frank boland chief branch office of associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject indoor tanning services - taxability of enrollment and freeze fees this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues issue whether start joining registration enrollment or similar fees enrollment fee described in the facts below are taxable under sec_5000b indoor tanning services excise_tax of the internal_revenue_code code issue whether freeze unfreeze or similar fees freeze fee described in the facts below are taxable under sec_5000b conclusions issue postn-101348-12 the enrollment fees described in the facts below are taxable under sec_5000b subject_to the bundle rules of sec_49_5000b-1t d described below issue the freeze fees described in the facts below are taxable under sec_5000b facts some indoor tanning services providers offer a monthly membership program through which customers receive a number of tanning sessions at a cost lower than would be charged for each session individually some of these providers charge customers an enrollment fee when the customers join a membership program typically the customer pays the enrollment fee before paying the first monthly membership charge the value offered by enrollment fees varies from provider to provider depending on the individual provider payment of an enrollment fee by a customer may allow the customer to any or all of the following benefits reduced prices for the monthly membership charge and for non-tanning goods or services purchased at the time of enrollment if the enrollment fee is paid immediately a credit of the enrollment to the monthly membership charge the ability to pay for indoor tanning services through electronic funds transfer an inducement for a customer to not intermittently stop and restart monthly membership charges some indoor_tanning_service providers also impose freeze fees on their customers the value offered by freeze fees varies from provider to provider depending on the individual provider payment of a freeze fee by a customer may allow the customer to any or all of the following benefits skipping one or more months of membership dues without being charged an enrollment fee when the customer restarts the monthly membership waiver of any required contract cancellation fee or preserve the customer’s status within a membership plan or package including not being subject_to monthly fee increases during the freeze period law and analysis sec_5000b of the code imposes a tax on any indoor_tanning_service equal to percent of the amount_paid for such service whether paid_by insurance or otherwise sec_5000b provides that the tax imposed by sec_5000b shall be paid_by the individual on whom the service is performed sec_5000b provides postn-101348-12 that every person receiving a payment for services on which a tax is imposed under sec_5000b shall collect the amount of the tax from the individual on whom the service is performed and remit such tax quarterly to the secretary_of_the_treasury secretary at such time and in such manner as provided by the secretary sec_49_5000b-1t b of the facilities and services excise_tax regulations regulations provides that the indoor tanning services excise_tax is imposed at the time of payment for any indoor tanning services thus the event that triggers the tax is the payment for indoor tanning services sec_49_5000b-1t d provides that the tax is imposed on the total amount_paid for indoor tanning services including any amount_paid by insurance thus for purposes of the indoor tanning services excise_tax the total amount_paid for indoor tanning services forms the tax_base to which the tax applies sec_49_5000b-1t d provides that if an indoor tanning services provider offers indoor tanning services whether of a specified or unlimited amount including free or reduced-rate indoor tanning services bundled with other goods and services the payment for the bundled services includes an amount_paid for indoor tanning services the tax applies to that portion of the amount_paid to the provider that is reasonably attributable to indoor tanning services under sec_49_5000b-1t b a taxable_event occurs when an amount is paid for indoor tanning services thus we must determine whether enrollment fees and freeze fees constitute an amount_paid for purposes of sec_5000b the concept of an amount_paid is well developed under other sections of the facilities and services excise_taxes collected excise_taxes for services that are not addressed by the regulations irs published guidance in the air transportation area generally limits the tax_base to amounts that must be paid for travel on the aircraft for a certain type or level of service revrul_73_508 1973_2_cb_366 for example holds that a security charge is part of the amount_paid for taxable_transportation because it is required to be paid as a condition to receiving air transportation although air transportation excise_taxes are not at issue in this case further irs guidance in the collected excise_taxes area is consistent with this ruling revrul_84_12 1984_1_cb_211 for example holds that the air transportation excise_taxes do not apply to free bonus tickets issued by an airline company to customers who have already satisfied all requirements to qualify for the bonus however the tax applies to any amount the customer subsequently pays because of not fully qualifying for the free bonus ticket revrul_84_12 reasons that if no amount is paid the tax does not apply if payment is made at a reduced_rate however then the reduced_amount is an amount_paid for air transportation within the meaning of sec_4261 because the amount subject_to tax is the actual amount_paid for taxable_transportation postn-101348-12 these revenue rulings stand for the proposition that all amounts paid as a condition to receiving air transportation are subject_to tax similarly all amounts paid as a condition to receiving indoor tanning services are subject_to tax thus all amounts paid for indoor tanning services subject_to the bundle rules described below to the indoor tanning services provider are taxable under sec_5000b if a customer pays an enrollment fee the customer receives some benefit in exchange such as a discounted monthly charge a payment in exchange for a discount for a service is no different than a payment directly for the service itself at a reduced_rate thus the enrollment fee in these cases also constitute an amount_paid for indoor tanning services and are subject_to tax under sec_5000b similarly a customer receives certain benefits in exchange for paying a freeze fee such as maintaining the customer’s status in a membership program when the customer restarts the program after the freeze period further a freeze fee compensates the indoor tanning services provider for the lost monthly membership fee paid in exchange for indoor tanning services that the provider would have received during and but for the freeze thus a freeze fee also constitutes an amount_paid for indoor tanning services and are subject_to tax under sec_5000b further it is irrelevant that an enrollment fee or freeze fee is designated as an administrative fee by the indoor tanning services provider for example embedded in the purchase_price of an individual indoor tanning services session is an amount to cover indirect or overhead costs of the indoor tanning services provider amounts paid for indoor tanning services do not escape taxation merely because they are split from direct costs of the indoor tanning services and paid separately by the person purchasing the services as stated above sec_49_5000b-1t d provides that if an indoor tanning services provider offers indoor tanning services bundled with other goods and services the payment for the bundled services includes an amount_paid for indoor tanning services therefore if a customer receives other goods and services as part of a monthly membership fee some amount of that fee must be allocated to the other goods and services similarly an enrollment fee paid to join that monthly program must be allocated to the other goods and services please call if you have any further questions
